CANADY, J.,
dissenting.
I would adopt the cogent reasoning of Judge Wetherell’s dissent and hold that Citizens Property Insurance Corporation is entitled to certiorari relief because it is statutorily immune from suit on the bad faith claim asserted by San Perdido Association. I would reframe the certified question as follows: “Is the denial of a motion to dismiss based on the assertion of immunity under section 627.351(6)(s)(l), Florida Statutes (2009), reviewable by cer-tiorari?” And I would answer the re-framed certified question in the affirmative.
*359I dissent, therefore, from the majority’s decision, which does not afford Citizens the full benefit of its statutory immunity.
POLSTON, C.J., concurs.